Case 6:20-cv-02405-GKS-PDB Document 17 Filed 04/07/21 Page 1 of 2 PageID 33




                          United States District Court
                           Middle District of Florida
                               Orlando Division


LEONOR GONZALEZ,

            Plaintiff,

v.                                                NO. 6:20-cv-2405-GKS-PDB

COMMISSIONER OF SOCIAL SECURITY,

            Defendant.



                                      Order

      The Commissioner of Social Security moves to stay this action pending a
decision by the United States Court of Appeals for the Eleventh Circuit in
Savage v. Saul, No. 20-11647. The Commissioner explains the decision in
Savage will determine the outcome in this action. Leonor Gonzalez has no
opposition to a stay. Doc. 16 at 2.

      For the reasons stated in the motion, a stay is warranted. The Court
grants the motion, Doc. 16, stays the case, and directs the clerk to
administratively close the case during the stay. On August 13, 2021, and
every sixty days thereafter, the Commissioner must file a notice informing the
Court of the status of the appeal. Within 60 days of a decision in Savage, the
parties must jointly notify the Court how they plan to proceed in this action. If
the plaintiff plans to continue this action, the parties must provide suggested
Case 6:20-cv-02405-GKS-PDB Document 17 Filed 04/07/21 Page 2 of 2 PageID 34




deadlines for managing the case, including a suggested deadline for responding
to the complaint, Doc. 1, and filing the administrative record.

      Ordered in Jacksonville, Florida, on April 7, 2021.




                                       2
